




Exhibit 10.16




AMENDMENT TO THE GENERAL DYNAMICS CORPORATION
SUPPLEMENTAL SAVINGS PLAN




Pursuant to the provisions of Section 8.1 of the General Dynamics Corporation
Supplemental Savings Plan (the “Plan”), the Plan shall be amended as follows:


1.
Effective January 5, 2015, Section 7.3 of the Plan shall be amended by adding a
new second paragraph as follows:



“The preceding paragraph shall not apply to any domestic relations order as
defined in Code Section 414(p)(1)(B). If a domestic relations order is submitted
to the Company that is intended to divide a Participant’s Account between the
Participant and an alternate payee, such order shall be applied by the Company
if it clearly specifies the manner for determining the alternate payee’s share
of the Participant’s Account and it does not require the Company to provide to
the alternate payee a benefit that is not otherwise provided or available under
the Plan. The Company may make payments to an alternate payee on the earliest
date specified in the domestic relations order, without regard to whether such
payment is made prior to the earliest date that the Participant could receive
payments pursuant to the Plan. The Company may adopt rules, policies and
procedures regarding the administration of domestic relations orders similar to
those rules, policies and procedures used for applicable Qualified Plans.”


